

115 HR 5832 IH: Disaster Preparedness for Power Outages Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5832IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Ms. Wilson of Florida (for herself, Mr. Hastings, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary of Health and Human Services to
			 award grants to nursing homes, assisted living facilities, and other
			 long-term care facilities to improve their preparedness for power outages.
	
 1.Short titleThis Act may be cited as the Disaster Preparedness for Power Outages Act of 2018. 2.Improving the preparedness of nursing homes, assisted living facilities, and other long-term care facilities for power outagesThe Public Health Service Act is amended by inserting after section 319C–2 of such Act (42 U.S.C. 247d–3b) the following new section:
			
				319C–3.Improving the preparedness of nursing homes, assisted living facilities, and other long-term care
			 facilities for power outages
 (a)GrantsThe Secretary may award grants to nursing homes, assisted living facilities, and other long-term care facilities to improve their preparedness for power outages, including during and after a natural disaster.
 (b)Use of fundsThe preparedness activities funded through a grant under this section may include— (1)the purchase of a backup power source, such as a generator, and any related equipment; and
 (2)the creation of a regional resource directory on disaster and post-disaster preparedness for power outages.
 (c)PreferenceIn awarding grants under this section, the Secretary shall give preference to nursing homes, assisted living facilities, and other long-term care facilities that—
 (1)are located in areas that— (A)have a high proportion of—
 (i)elderly residents; or (ii)individuals who are enrolled in a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or under a waiver of such plan); and
 (B)have a high risk of hurricanes or other natural disasters; and (2)have not been cited for a substantive Federal, State, or local violation.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary.. 